Exhibit 10.1

 

SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This Sixth Amendment (this “Amendment”) is made as of June 29, 2009 to that
certain Amended and Restated Credit Agreement dated September 29, 2006, as
previously amended by First Amendment to Amended and Restated Credit Agreement
dated as of September 30, 2007, Second Amendment to Amended and Restated Credit
Agreement dated as of December 30, 2007, Third Amendment to Amended and Restated
Credit Agreement dated as of February 7, 2008, Fourth Amendment to Amended and
Restated Credit Agreement dated as of March 31, 2008, and Fifth Amendment to
Amended and Restated Credit Agreement dated as of March 31, 2009 (the “Credit
Agreement”) between RBS CITIZENS, National Association, successor by merger to
Citizens Bank of Massachusetts (“Lender”) and VIRTUSA CORPORATION, a Delaware
corporation with an address of 2000 West Park Drive, Westborough, Massachusetts
01581 (“Borrower”). Capitalized terms used and not defined in this Amendment
shall have the meanings ascribed to them in the Credit Agreement.

 

RECITALS

 

Borrower has requested that Lender agree to extend the Revolving Credit Maturity
Date through August 13, 2009.

 

Lender is amenable to so extending the Revolving Credit Maturity Date, but only
on the terms and conditions set forth in the Credit Agreement as amended hereby.

 

AGREEMENT

 

In consideration of the foregoing, of the undertakings of Borrower and Lender
herein and for other good and valuable consideration, receipt and sufficiency of
which is hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                       Effective June 29, 2009, the
definitions of the terms “FX Reserves”, “Obligations” and “Revolving Credit
Maturity Date” contained in Section 1.1 of the Credit Agreement are deleted and
replaced with the following definitions:

 

“‘FX Reserves. At any time of determination of the Borrowing Base, an amount
equal to 20.0% of the face amount (in United States Dollars) of all foreign
exchange contracts entered into by Borrower and its subsidiaries with Lender and
its affiliates in connection with FX Transactions.

 

“Obligations.  The aggregate outstanding principal balance of and interest (and
premium. if any) on the Loans (including, without limitation, interest accruing
at the then applicable rate provided herein after the maturity of the Loans and
interest accruing at the then applicable rate provided herein after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
and all other obligations of

 

1

--------------------------------------------------------------------------------


 

the Borrower and its Subsidiaries to the Lender of every kind and description
pursuant to or in connection with the Loan Documents and FX Transactions,
deposit accounts, cash management accounts and services, hedging transactions,
interest rate caps, collars and similar interest rate protection products, and
all other banking products and services, direct or indirect, absolute or
contingent, primary or secondary, due or to become due, now existing or
hereafter arising, regardless of how they arise or by what agreement or
instrument, if any, in each case whether on account of principal interest,
premium, reimbursement obligations, fees, indemnities, coats, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
that are required to be paid by the Borrower pursuant to any of the Loan
Documents), and including obligations to perform acts and refrain from taking
action as well as obligations to pay money.”

 

‘Revolving Credit Maturity Date.’  August 13, 2009.”

 

2.                                       Effective June 29, 2009, Section 2.A.1
(b) of the Credit Agreement is hereby deleted in its entirety and replaced with
the following text:

 

“(b) The Borrower has executed and delivered to the Lender a letter of credit
pledge agreement, dated June 8, 2004 (the “Letter of Credit Pledge Agreement”),
in connection with a letter of credit issued in connection with the Lease (the
“Lease Letter of Credit”).  The Lease Letter of Credit shall be deemed to be
issued under the Revolving Credit Commitment and Letter of Credit Sublimit.  At
least three (3) Business Days prior to the proposed issuance date of any other
Letter of Credit, the Borrower shall deliver to the Lender (i) a Letter of
Credit Application setting forth the Maximum Drawing Amount of all Letters of
Credit (including the Lease Letter of Credit), the requested language of the
requested Letter of Credit (which shall be reasonably acceptable to Lender) and
such other information as the Lender shall require, and (ii) if the Letter of
Credit is to be secured by cash collateral, a designation of cash collateral
under the Letter of Credit Pledge Agreement equal to 100.0% of the Maximum
Drawing Amount of the requested Letter of Credit. Each request for the issuance
of a Letter of Credit hereunder shall constitute a representation and warranty
by the Borrower that the conditions set forth in Sections 3.1 and 3.2 have been
satisfied as of the date of such request.”

 

3.                                         Borrower, Lender and J. P. Morgan
Chase Bank, N.A. (“JPM”) shall enter into an Intercreditor Agreement of even
date herewith in the form of the Intercreditor Agreement annexed as Exhibit A
hereto, pursuant to which Lender and JPM have agreed to share their respective
security interests in Borrower’s personal property on a pari passu basis as
provided therein.  The execution and delivery of such Intercreditor agreement is
a condition precedent to Lender’s willingness to enter into this Amendment.

 

4.                                       Except as set forth on the disclosure
schedule attached hereto as Exhibit B, Borrower represents and warrants that all
of the representations and warranties made by Borrower in the Credit Agreement
and other Loan Documents are and continue to be true and correct on the date
hereof, except to the extent that any of such representations and warranties
relate by their terms solely to a date prior to date of this Amendment.  Except
as set forth on the disclosure schedule attached hereto as Exhibit B, Borrower
hereby ratifies and confirms all of its covenants and

 

2

--------------------------------------------------------------------------------


 

agreements contained in the Credit Agreement and represents that it is not aware
of any default of any of the terms and provisions of the Credit Agreement.

 

5.                                       Borrower further represents and
warrants that this Amendment is its valid and binding obligation, enforceable
against it in accordance with its terms, except as may be affected by bankruptcy
and other similar laws of general application affecting the rights and remedies
of creditors.

 

6.                                       Borrower shall promptly execute and
deliver such further documents, instruments and agreements and take such further
action as Lender may reasonably request, in its sole discretion, to effect the
purposes of this Amendment and the Credit Agreement and other Loan Documents,
including, but not limited to the execution and delivery of all documents
necessary or reasonably required by Lender to ensure that Lender has perfected
liens on all assets of Borrower to the extent originally provided under the
Credit Agreement and the other Loan Documents. Borrower hereby appoints any
officer or agent of Lender as Borrower’s true and lawful attorney in fact, with
power of substitution to endorse the name of Borrower or any of their officers
or agents in such regard, exercisable by Lender during the continuance of an
Event of Default.

 

7.                                       Except as otherwise expressly provided
in this Amendment, nothing in this Amendment shall extend to or affect in any
way any of the Obligations or any of the rights and remedies of Lender arising
under the Credit Agreement and other Loan Documents, and Lender shall not be
deemed to have waived any or all of such rights and remedies with respect to any
Event of Default or event or condition which, with notice or the lapse of time,
would become an Event of a Default and which, upon Borrower’s execution and
delivery of this Amendment, might otherwise exist or which might hereafter
occur.

 

8.                                       By execution of this Amendment,
Borrower acknowledges and confirms that it does not, as of the date of this
Amendment, have any offsets, defenses or claims against Lender or any of its
officers, agents, directors or employees whether asserted or unasserted to the
Obligations.

 

9.                                       To the extent possible and except for
the specific changes to the Credit Agreement effected hereby, this Amendment
shall be construed to be consistent with the provisions of the Credit
Agreement.  In the event of any inconsistency between the provisions of this
Amendment and any other document (including, without limitation, any Loan
Document), instrument, or agreement entered into by and between Lender and
Borrower, the provisions of this Amendment shall govern and control. This
Amendment shall be binding upon Lender and Borrower, and their representatives,
successors, and assigns, and shall inure to the benefit of Lender and Borrower
and their respective successors and assigns. This Amendment and all documents,
instruments, and agreements executed in connection herewith incorporate all of
the discussions and negotiations between Borrower and Bank, either expressed or
implied, concerning the matters included herein and in such other documents,
instruments and agreements, any statute, custom, or usage to the contrary
notwithstanding. No such discussions or negotiations shall limit, modify, or
otherwise affect the provisions hereof. No modification, amendment, or waiver of
any provision of this Amendment, or any provision of any other document,
instrument, or agreement between

 

3

--------------------------------------------------------------------------------


 

any Borrower and Lender shall be effective unless executed in writing by the
party to be charged with such modification, amendment, or waiver.

 

10.                                 Borrower acknowledges and agrees that it
shall promptly pay to Lender the full amount of all reasonable out-of-pocket
costs and expenses of Lender incurred by Lender in preparation and documentation
of this Amendment and all documents ancillary hereto or incurred by Lender after
the date of this Amendment in connection with administration of the Obligations
or enforcement of any rights of Lender under the Credit Agreement and other Loan
Documents or otherwise in respect of any of the Obligations.

 

11.                                 If any clause or provision of this Amendment
is determined to be illegal, invalid or unenforceable under any present or
future law by the final judgment of a court of competent jurisdiction, the
remainder of this Amendment will not be affected thereby.  It is the intention
of the parties that if any such provision is held to be invalid, illegal or
unenforceable, there will be added in lieu thereof an enforceable provision as
similar in terms to such provision as is possible, and that such added provision
will be legal, valid and enforceable.

 

12.                                 This Amendment is delivered to Lender in The
Commonwealth of Massachusetts and it is the desire and intention of the parties
that this Amendment and the Loan Documents be in all respects interpreted
according to the laws of The Commonwealth of Massachusetts. Borrower
specifically and irrevocably consents to the personal and subject matter,
jurisdiction and venue of any court of The Commonwealth of Massachusetts sitting
in the counties of Suffolk or Middlesex or in the District Court of the United
States for the District of Massachusetts with respect to all matters concerning
this Amendment or the Loan Documents or the enforcement of any of the foregoing.

 

13.                                 This Amendment may be executed in one or
more counterparts, each of which will be deemed an original document, but all of
which will constitute a single document.  This Amendment will not be binding on
or constitute evidence of a contract between the parties until such time as a
counterpart of this document has been executed by each of the parties and
delivered to Bank.

 

4

--------------------------------------------------------------------------------


 

WITNESS our hands and seals effective as of June 29, 2009.

 

 

WITNESS (to all)

 

BORROWER:

 

 

VIRTUSA CORPORATION

 

 

 

 

 

 

/s/Kristyn Sugrue      6/29/09

 

By:

/s/Chip Speicher      6/29/09

 

 

duly authorized

 

 

 

 

 

Legal:

/s/PDT 6/29/2009

 

 

 

 

 

BANK:

 

 

RBS CITIZENS, NATIONAL ASSOCIATION

 

 

 

 

 

 

/s/ Illegible

 

By:

/s/Victoria Lazzell

 

 

Victoria Lazzell, Senior Vice President

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Disclosure Schedule to Sixth Amendment to Amended and Restated Credit Agreement

 

6

--------------------------------------------------------------------------------